Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  April 25, 2019                                                                   Bridget M. McCormack,
                                                                                                    Chief Justice

  159161                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
  In re:                                                                             Richard H. Bernstein
                                                                                     Elizabeth T. Clement
  HON. JULIE A. McDONALD,                                          SC: 159161        Megan K. Cavanagh,
                                                                                                         Justices
  6TH CIRCUIT COURT                                                RFI No. 2018-23296
  BEFORE THE JUDICIAL TENURE COMMISSION

  ___________________________________________/

          The Judicial Tenure Commission has issued a Decision and Recommendation, to
  which the respondent, Honorable Julie A. McDonald, 6th Circuit Court Judge, consents.
  It is accompanied by a settlement agreement, in which the respondent waived her rights
  and consented to a sanction no greater than a 45-day suspension without pay.

       In resolving this matter, we are mindful of the standards set forth in In re Brown,
  461 Mich. 1291, 1292-1293 (2000):

           Everything else being equal:
           (1) misconduct that is part of a pattern or practice is more serious than an
           isolated instance of misconduct;
           (2) misconduct on the bench is usually more serious than the same
           misconduct off the bench;
           (3) misconduct that is prejudicial to the actual administration of justice is
           more serious than misconduct that is prejudicial only to the appearance of
           propriety;
           (4) misconduct that does not implicate the actual administration of justice,
           or its appearance of impropriety, is less serious than misconduct that does;
           (5) misconduct that occurs spontaneously is less serious than misconduct
           that is premeditated or deliberated;
           (6) misconduct that undermines the ability of the justice system to discover
           the truth of what occurred in a legal controversy, or to reach the most just
           result in such a case, is more serious than misconduct that merely delays
           such discovery;
           (7) misconduct that involves the unequal application of justice on the basis
           of such considerations as race, color, ethnic background, gender, or religion
           are more serious than breaches of justice that do not disparage the integrity
           of the system on the basis of a class of citizenship.
                                                                                         2

      In the present case, those standards are being applied in the context of the Judicial
Tenure Commission’s stipulated findings of fact, which, following our de novo review,
we adopt as our own:

      1.      On September 8, 2018, respondent was a member of the State Bar of
              Michigan and an unopposed candidate for a seat as a circuit court
              judge on the Sixth Judicial Circuit in Oakland County.

      2.      On September 8, at about 10:45 a.m., respondent was arrested by a
              Royal Oak, Michigan, police officer on suspicion of driving while
              intoxicated and littering.

      3.      The arresting officer initially stopped respondent because she threw
              a cigarette butt from her car and was traveling [nine miles per hour]
              over the speed limit on Woodward Avenue.

       4.     When the officer approached respondent’s car he detected a
              moderate odor of alcohol coming from respondent’s car and saw that
              respondent’s eyes appeared watery and bloodshot.

       5.     Respondent told the officer she had consumed four drinks about 13-
              18 hours earlier.

       6.     The officer had respondent perform field sobriety tests. In the
              officer’s opinion, respondent failed the tests.

       7.     Respondent consented to a preliminary breath test,     which showed
              that respondent had a blood alcohol content of .102    percent. After
              administering the preliminary breath test the          officer asked
              respondent whether she would be driving if she had     her children in
              the car. She replied that she would not.

       8.     The results of the preliminary breath test are inadmissible in criminal
              trials.

       9.     An hour later, while in custody, respondent took two “Datamaster”
              breath tests, both of which showed she had a blood alcohol content
              of .08 percent. The Datamaster has a margin of error of .004
              percent, so a reading of .08 percent means the actual blood alcohol
              content is between .076 percent and .084 percent. Michigan defines
              driving while intoxicated as having a blood alcohol level of .08 or
              greater. A blood alcohol content less than .08 may result in a
              conviction for the lesser offense of driving while visibly impaired.
                                                                               3

10.   Respondent was charged with operating while intoxicated,
      disorderly conduct – littering, and having no proof of insurance.

11.    On October 31, 2018, respondent pled guilty before Hon. James
      Wittenberg, 44th District Court, to disorderly conduct – littering,
      with a plea agreement for a delayed sentence under MCL 771.1 and
      dismissal upon successful completion of the terms of probation.
      Respondent also admitted to careless driving, which is a civil
      infraction.   The charge for operating while intoxicated was
      dismissed. The charge for no proof of insurance was dismissed
      because respondent demonstrated that the car was insured on
      September 8.

12.   Following respondent’s plea, the prosecutor told the press that the
      plea was based on the facts of the case and not on “who the
      defendant is, who her father is, who the defendant works for or
      where she may work in the future.” He denied that respondent asked
      for, or received, any special treatment.

13.   On November 6, 2018, respondent was elected circuit judge of the
      Sixth Judicial Circuit Court for Oakland County.

14.   On December 6, 2018, Judge Wittenberg placed respondent on
      twelve months’ probation, [and imposed] a $500 fine, another $1597
      in costs, twice daily testing on the Smart Start Mobile Device until
      further order, outpatient treatment with a therapist, 40 hours of
      community service, and random drug and alcohol screens. All of the
      fines and costs have been paid in full.

15.   Respondent was fully cooperative with the Royal Oak Police
      Department at the time of her arrest.

16.   Respondent has no criminal record as an adult and no negative
      disciplinary history with the Attorney Discipline Board. Prior to this
      incident respondent had a single entry on her driving record for
      speeding 5 mph over the limit on the expressway in 2015.

17.   Immediately after this incident occurred, respondent commenced
      taking twice daily blood alcohol breath tests on a Smart Start Unit
      without being ordered to do so by a court. That has continued to the
      date of this settlement agreement. Respondent has taken more than
      290 breath tests on the Smart Start, all of which were negative for
      alcohol.
                                                                                       4

      18.    Respondent has voluntarily taken monthly 10-Panel Drug Screens at
             Recovery Consultants, Inc., all of which have been negative for any
             controlled substances.

      19.    Respondent’s tenure as a circuit judge began January 1, 2019.

       The standards set forth in Brown are also being applied to the Judicial Tenure
Commission’s legal conclusions to which the respondent stipulated and which we adopt
as our own. The Commission concludes, and we agree, that the respondent’s conduct
constitutes:

      A. Misconduct in office as defined by the Michigan Constitution of 1963,
      as amended, Article VI, §30 and MCR 9.205, as further described below[;]

      B. Failure to establish, maintain, enforce and personally observe high
      standards of conduct so that the integrity and independence of the judiciary
      may be preserved, contrary to Code of Judicial Conduct Canon 1, made
      applicable to respondent, as a judicial candidate, by Canon 5;

      C. Irresponsible or improper conduct which erodes public confidence in the
      judiciary, in violation of Code of Judicial Conduct Canon 2(A), made
      applicable to respondent as a judicial candidate by Canon 5;

      D. Conduct involving impropriety and the appearance of impropriety, in
      violation of Code of Judicial Conduct Canon 2(A), made applicable to
      respondent as a judicial candidate by Canon 5;

      E. Failure to respect and observe the law and to conduct herself at all times
      in a manner which would enhance the public’s confidence in the integrity
      of the judiciary, contrary to the Code of Judicial Conduct, Canon 2(B),
      made applicable to respondent as a judicial candidate by Canon 5;

      F. Conduct which exposes the legal profession or the courts to obloquy,
      contempt, censure, or reproach, in violation of MCR 9.104(2);

      G. Conduct that violates the standards or rules of professional responsibility
      adopted by the Supreme Court, contrary to MCR 9.104(4).
                                                                                                              5




       After review of the Judicial Tenure Commission’s decision and recommendation,
the settlement agreement, the standards set forth in Brown, and the above findings and
conclusions, we ORDER that the Honorable Julie A. McDonald be suspended without
pay for 45 days.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 25, 2019
       a0418
                                                                            Clerk